Title: From James Madison to Thomas Jefferson, [ca. 11 November] 1800
From: Madison, James
To: Jefferson, Thomas


Dear Sir
[ca. 11 November 1800]
Yours by Mr Erwin was delivered by him, safe with the two letters inclosed. I forwarded them by him this morning, as you desired to the Governour. They confirm in substance the state and difficulty of the negociation as presented by the late Statement under the Paris head. The observations on the delays carried out by the Ex. and the favorable moment lost thereby, are interesting, and deserve the public attention, if they could be properly submitted to it. I have suggested the idea to the Govr. The accts. from S. Carolina are rather ominous, but I trust we shall soon be relieved by an overbalance of republicanism in the upper elections. To the most unfavorable suppositions we can as yet oppose the hopes presented by Pennsylva. and the chance that a competency of votes may be obtained in spite of defections in the former State. I inclose a hand bill lately published in Maryland and industriously circulated there, & to the Southwd. You will probably be surprized at one of the documents included in it. Mr. Duval expresses considerable fears of its tendency, but I cannot view the danger in so serious a light. I am glad to find you do not mean to postpone your journey to Washington later than the 21st. as I wish much to see you on the way, and shall set out for Richmd. if called thither on the electoral errand as is probable, at least 8 or 9 days before the legal day. The elections as far as I have learned are successful beyond expectation. In this County the votes were 340 odd to 7. and in a number of other Counties in the most commanding majorities. Even in Frederick, I hear the difference was nearly as 3 to 1. Yrs. affy.
Js. Madison Jr
